On September 11, 1995, it was the judgment of the Court that the defendant be committed to the Department of Corrections for a period of eight (8) years for the offense of Issuing a Bad Check, a Felony Common Scheme. It is the recommendation that the defendant be considered for placement in the Intensive Supervised Probation Program, or a Pre-Release Center. Should the defendant be granted parole, he must comply with all conditions set forth in this court’s original judgment of August 15, 1994. The defendant shall receive credit for 64 days served in pre-sentence incarceration, plus an additional credit of 30 days for that period of time he appeared to be complying with the rules of probation. Given the defendant’s numerous violations during his brief tenure as a probationer, the defendant is not to be given credit for time otherwise served on probation.
On March 7,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 7th day of March, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank David Lee Priddy for representing himself in this matter.